Case 8:20-cv-00487-JLS-JDE Document 29 Filed 06/23/20 Page 1 of 3 Page ID #:127



1
2
3
4
5
6
7
8
9
                            UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
                                   SOUTHERN DIVISION
12
13
     HECTOR FUENTES, individually             Case No. 8:20-cv-00487-JLS (JDEx)
14   and on behalf of all others similarly
     situated,
15
                   Plaintiff,                 STIPULATED PROTECTIVE ORDER
16
            v.
17
     SUNSHINE BEHAVIORAL
18   HEALTH GROUP LLC,
19                 Defendant.
20
21
22         Pursuant to the Stipulation by Plaintiff Hector Fuentes (“Plaintiff”) and
23   Defendant Sunshine Behavioral Health Group LLC (“Sunshine” or “Defendant”) for
24   Authorization to Disclose Health Records and for a Protective Order (Dkt. 28,
25   “Stipulation”), and for good cause, the Court finds and orders as follows.
26         The Court accepts the parties’ agreement that Sunshine has no “other way[]” of
27   providing the Court and opposing counsel information it needs to respond to the
28   allegations in the Complaint and that “[t]he public interest and need for disclosure of
Case 8:20-cv-00487-JLS-JDE Document 29 Filed 06/23/20 Page 2 of 3 Page ID #:128



1    such information outweigh the potential injury to the patient, the physician-patient
2    relationship, and the treatment services provided by the Provider.” 42 C.F.R. 2, Subpart
3    E, § 2.64(d)(1) and (2), and based thereon, Sunshine may pursuant to 42 C.F.R. 2,
4    Subpart E, § 2.64 disclose during the above-captioned litigation, those health records
5    (the “Records”) that are essential for the parties to use in this litigation, subject to the
6    following limitations:
7          1.     The Records shall not be further disclosed by either party to any person,
8    except:
9                 a.     To Plaintiff’s and Defendant’s counsel of record in this action;
10                b.     To employees of such counsel assigned to and necessary to assist in
11                       this action;
12                c.     Consultants or experts to the extent deemed necessary by counsel;
13                d.     To any person from whom testimony is taken or is to be taken,
14                       except that such a person may only be shown the Records during
15                       and in preparation for his/her testimony and may not retain the
16                       Records;
17                e.     To the Court or the jury at trial or as exhibits to motions; and
18                f.     In response to a court order or other lawful process.
19         2.     Prior to disclosing or displaying the Records to any person, counsel shall:
20                a.     Inform the person of the confidential nature of the Records, and
21                b.     Inform the person of this Order.
22         3.     If any party wishes to file the Records or any portion of the Records under
23   seal with the Court, the parties shall comply with the Local Rule 79-5, et seq. No
24   documents may be filed under seal except in accordance with Local Rule 79-5, et seq.
25   The mere fact that a party contends a document falls within the definition of Records,
26   without more, does not justify under seal filing. See Local Rule 79-5.2.2.
27         4.     The Records may also constitute Protected Health Information (“PHI”).
28   PHI shall have the same scope and definition as set forth in 45 C.F.R. §§ 160.103 and
Case 8:20-cv-00487-JLS-JDE Document 29 Filed 06/23/20 Page 3 of 3 Page ID #:129



1    164.501. PHI includes, but is not limited to, information (including demographic
2    information) related to the past, present, or future physical or mental condition of an
3    individual; the provision of care to an individual; the payment for care provided to an
4    individual which identifies the individual or which reasonably could be expected to
5    identify the individual; medical records; billing records; medical images; consultant
6    reports; laboratory or other diagnostic testing results; and any other individually
7    identifiable information. Any person or entity in possession of PHI shall maintain the
8    information in a reasonably secure manner, and shall not reveal or discuss such
9    information to or with any person not entitled to receive it, so that the PHI is not further
10   disclosed or used in any manner inconsistent with this Order.
11         5.     At the conclusion of this action, any Records that have not become part of
12   the public record (and any copies thereof) shall be promptly (and in no event later than
13   ninety (90) days after entry of a final judgment no longer subject to further appeal)
14   returned or destroyed.
15         6.     This Order governs pretrial matters only and does not control the use of
16   materials at trial, which shall be decided by the trial judge.
17
18   Dated: June 23, 2020                    ______________________________________
                                             JOHN D. EARLY
19                                           United States Magistrate Judge
20
21
22
23
24
25
26
27
28
